EXHIBIT 10.1




AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment (this “Amendment”) dated the 1st day of April, 2016 to the
Employment Agreement, dated December 18, 2009, as amended on January 20, 2014
and January 11, 2016 (the “Employment Agreement”), by and between Heat
Biologics, Inc. (the “Corporation”) and Jeffrey Wolf (“Executive”). Capitalized
terms used herein without definition shall have the meanings assigned in the
Employment Agreement.  




WHEREAS, Executive was retained under the Employment Agreement by the
Corporation to serve as its President and Chief Executive Officer; and




WHEREAS, in order to assist the Corporation with the implementation of a
cost-savings plan and focused corporate strategy, the Corporation and the
Executive desire to amend the Employment Agreement as set forth herein.




NOW THEREFORE, for the mutual promises contained herein and for ten dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree to amend the
Employment Agreement as follows:




1.

Amendment. The following new Section 3(e) of the Employment Agreement is hereby
added:




“(e)

Notwithstanding anything to the contrary in this Agreement, the Corporation and
the Executive irrevocably agree to defer 25% of the Executive’s Base Salary on a
 monthly basis commencing April 1, 2016 until December 31, 2016 at which time
the payment of the full Base Salary shall resume; provided that payment of the
full Base Salary shall resume and full payment of all deferred amounts shall be
made upon the earliest to occur of the following events: (i) a financing or
series of financings by the Corporation in the aggregate amount of $7,500,000;
(ii) the sale of all or substantially all of the assets of the Corporation; and
(iii) a change of control of the Corporation whereby another Person or other
entity acquires in excess of fifty percent (50%) of the voting securities of the
Corporation.




2.

Severability. The provisions of this Amendment are severable and if any part or
it is found to be unenforceable the other paragraphs shall remain fully valid
and enforceable.

3.

No Other Amendments; Confirmation. All other terms of the Agreement shall remain
in full force and effect. The Agreement, as amended by this Amendment,
constitutes the entire agreement between the parties with respect to the subject
matter thereof.




4.

Counterparts.  This Amendment may be executed in one or more counterparts, each
of which shall be deemed an original but both of which together shall constitute
one and the same instrument.




5.

Governing Law. This Amendment is made and shall be construed and performed under
the laws of the remaining provisions will nevertheless continue to be valid and
enforceable. State of North Carolina without regard to its choice or conflict of
law principles and the parties agree to North Carolina as the exclusive venue
for any disputes arising hereunder.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.




 

HEAT BIOLOGICS, INC.

 

 

 

 

By:

/s/ Melissa Price

 

Name:

Melissa Price

 

Title:

Vice President of Product Development

 

 

 

 

/s/ Jeffrey Wolf

 

JEFFREY WOLF






